DETAILED ACTION
This office action is in response to Applicant’s communication of December 23, 2020.  The Information Disclosure Statements with filing dates of July 6, 2018, and July 11, 2018, have been acknowledged.      

Priority:  09/05/2013
Status of Claims:  Claims 1 – 20 are pending.  All Claims have been previously presented, or are original.   
Status of Office Action:  Notice of Allowance

Claim Rejections – Double Patenting
The previous rejection of Claims 1 – 20 on the ground of nonstatutory double patenting in the prior Office Action of October 30, 2020, is hereby withdrawn.

Response to Arguments/Remarks
Applicant’s remarks of December 23, 2020, have been fully considered and found persuasive, with Applicant identifying filing of an Electronic Terminal Disclaimer, with a filing date of December 23, 2020.
The terminal disclaimer filed on December 23, 2020, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application Number 14018555 (filed on 09/05/2013) has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record includes Bishop et al., (U.S. 2011/0191250) generally disclosing authentication inclusive of biometrics to an account, and limited/restricted access to transaction instruments and accounts with identification of rules; Atri et al., (WO 2012/089906, published July 5, 2012) generally disclosing a system with storage performing emotion detection, along with facial expression recognition algorithms to analyze and detect emotions; and Hill, (U.S. 2012/0002848) generally disclosing facial recognition and a plurality of emotions identified in sequential facial images.
 Even though the prior art of record teaches the general concepts cited above, the prior art of record fails to teach the presented limitations of Claim 1, for a multi-factor authentication and rules process that include:
receiving valid authentication information for a card associated with an account;
capturing a first image of a person presenting the card;
applying an algorithm to the first image to determine that: (i) the image capture was successful, and (ii) the first image can be used by a facial recognition algorithm;
verifying that the first image of the person presenting the card matches an image of an authorized user of the account based on the facial recognition algorithm applied to the first image and the image of the authorized user;
analyzing image data of the first image with a facial emotion recognition algorithm to detect a first emotion expressed by the person in the first image;
identifying a first emotion rule associated with the account and the first emotion;
providing, by the processor, an alert to a registered user of the account, wherein the alert is specified as part of the first emotion rule; and
restricting access to the account.

Additionally, the presented limitations of independent system Claim 10 and independent product Claim 19 identify similar features as outlined in independent method Claim 1.

For these reasons, independent Claims 1, 10 and 19 are deemed to be allowable over the prior art of record, and claims 2 – 9, 11 – 18 and 20 are allowed by virtue of their dependency on an allowed claim.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled Comments on Statement of Reasons for Allowance.


Conclusion
Additional prior art made of record and not relied upon which is considered tangentially pertinent to applicant’s disclosure is listed on the enclosed PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Brindley, whose telephone number is (571) 272-7335.  The examiner can normally be reached from Monday to Thursday between 8:00 AM and 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on 571-272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN S BRINDLEY/
Examiner, Art Unit 3697
January 7, 2021